DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10, 12, 15-22 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to claims, the prior art discloses transmitting, from a relay user equipment (UE) device to a base station, a first Multimedia Broadcast Multicast Service (MBMS) Interest Indication message, and providing broadcast/multicast information to a remote UE device, but fails to teach and render obvious of  informing, by the UE to a network, a number of SCPTM services supported for reception by the UE; selecting, by the UE, SCPTM services to be received by the UE from a plurality of SCPTM services based on the number of SCPTM services supported for reception by the UE; and receiving, by the UE, the selected SCPTM services from the network by selectively decoding the selected SCPTM services, wherein receiving the selected SCPTM services from the network comprises de- multiplexing decoded transmissions to retrieve each of the selected SCPTM services.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471